J-A10014-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 JEFFREY HATCH AND KIM HATCH               :   IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                    Appellees              :
              v.                           :
                                           :
 GREG BREAM AND JOANN BREAM                :
                                           :
                    Appellants             :        No. 2612 EDA 2017

              Appeal from the Judgment Entered August 9, 2017
               In the Court of Common Pleas of Bucks County
                     Civil Division at No(s): 2012-04492


BEFORE:    GANTMAN, P.J., McLAUGHLIN, J., and RANSOM*, J.

MEMORANDUM BY GANTMAN, P.J.:                            FILED JUNE 22, 2018

      Appellants, Greg Bream and Joanne Bream, appeal from the judgment

entered in the Bucks County Court of Common Pleas, in favor of Appellees,

Jeffrey Hatch and Kim Hatch, in this breach of contract action. We affirm.

      In its opinions, the trial court fully and correctly sets forth the relevant

facts and procedural history. Therefore, we have no need to restate them.

      Appellants raise three issues for our review:

          WHETHER THE TRIAL COURT ERRED IN CONCLUDING
          THAT…APPELLEES’ COMPLAINT WAS NOT BARRED BY THE
          APPLICABLE FOUR YEAR STATUTE OF LIMITATIONS?

          WHETHER THE TRIAL COURT ERRED IN CONCLUDING
          THAT…APELLANTS’ JOINT VENTURE AGREEMENT DID NOT
          VIOLATE PENNSYLVANIA’S STATUTE OF FRAUDS?

          WHETHER THE TRIAL COURT ERRED IN CONCLUDING THAT
          DAMAGES WERE PROVED BY A PREPONDERANCE OF THE
          EVIDENCE?

(Appellants’ Brief at 5).
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A10014-18


      “The Statute of Frauds instructs that a purported transfer of an

ownership interest in real property is not enforceable unless evidenced in

writing and signed by the [party] granting the interest.”      Trowbridge v.

McCaigue, 992 A.2d 199, 201 (Pa.Super. 2010). The Statute of Frauds does

not apply, however, to oral contracts which…do not transfer title of the real

property. Everhart's Appeal, 106 Pa. 349 (1884); Knauer v. Knauer, 470
A.2d 553, 565 (Pa.Super. 1983).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinions of the Honorable Robert J.

Mellon, we conclude Appellants’ issues merit no relief. The trial court opinions

comprehensively discuss and properly dispose of the questions presented.

(See Trial Court Opinion, filed March 20, 2017, at 1-3, unpaginated; Trial

Court Opinion, filed October 12, 2017, at 7-13) (finding: (3) court relied

primarily on parties’ testimony because parties failed to produce documentary

evidence; Appellees credibly testified that parties agreed to enter joint

venture; evidence showed parties agreed to split net profits from sale of

home; testimony of both parties established parties had previously split profits

in similar joint venture on at least one other property; evidence showed

Appellees continued to help construct home after deciding they no longer

wished to live there; evidence also demonstrated Appellants provided

Appellees with $50,000 check for construction-related expenses; Appellant

Mrs. Bream confirmed she spoke with Appellees in 2011, about performing


                                     -2-
J-A10014-18


final accounting for property; thus, ample evidence indicated parties entered

joint venture agreement in 2005; further, parties do not dispute Appellants

sold home for $315,000; Appellant Mrs. Bream credibly testified Appellants’

total out-of-pocket costs from sale of home was $115,000 and Appellants

netted profit of $200,000 from sale; Appellant Mrs. Bream also credibly

testified Appellants paid $12,000 judgment in Keen v. Bream lawsuit;

Appellees are responsible for half of Appellants’ payment in Keen v. Bream

judgment, because parties agreed to equally split net profits from sale of

home; Appellees are entitled to $94,000, which accounts for Appellees’

$100,000 share of profits from sale of home, less $6,000, one half of Keen v.

Bream judgment; (1) Appellees credibly testified Appellants had agreed to

perform final accounting after Keen v. Bream was resolved; parties agreed

Appellees would wait to collect any money owed until final accounting was

complete; thus, breach at issue did not occur in 2005; rather, breach occurred

in May 2010, when Keen v. Bream was resolved and Appellants failed to

perform final accounting; as late as October 2011, Appellants advised

Appellees Keen v. Bream was ongoing; given parties’ longtime friendship,

Appellees reasonably relied upon Appellants’ representations that Keen v.

Bream had not been resolved and final accounting would be forthcoming; (2)

parties did not enter joint venture agreement to transfer ownership of

property between parties; under joint venture agreement, parties agreed to

finish constructing home and split profits from eventual sale of home to third


                                    -3-
J-A10014-18


party; Appellants’ sale of home to third party was transaction separate from

joint venture agreement; thus, statute of frauds does not apply to parties’

joint venture agreement, because agreement did not involve transfer of

ownership interest; moreover, Appellants failed to raise statute of frauds as

affirmative defense in new matter; Appellants raised statutes of fraud defense

for first time in post-trial motion, so Appellants waived statute of frauds

defense in any event).    The record supports the trial court’s rationale and

decision in this case. Accordingly, we affirm on the basis of the trial court’s

opinion.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/18




                                     -4-